DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 07/25/2022.
Status of the claims:
Claims 2 – 7, 10 – 13, and 21 – 23 are pending in the application.
Claims 5, 6, 7, and 10 are amended.
Claims 21 – 23 are new.
Claim 7 is withdrawn for the reasons as set forth below.

Election/Restrictions
Newly submitted claim 7 is directed to an invention that is independent or distinct from the invention originally elected in the reply to the species restriction filed on 04/14/2022 claimed for the following reasons: Claim 7 is directed to an expandable guidewire detailed in paragraph [0057] of the specification which was grouped within the unelected specie group IC, recited in the species election requirement sent on 04/06/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 7 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The objections to the specification in the previous action dated 05/10/2022 have been withdrawn in light of the applicant’s amendments filed 07/25/2022. Specifically, the objection to specification with respect to page 4, paragraph [0036] and reference numbers 200 and 100, has been withdrawn

Drawings
The objections to the drawings in the previous action dated 05/10/2022 have been withdrawn in light of the applicant’s amendments filed 07/25/2022. Specifically, the objection to drawings with respect to reference character 220, 22, 100, and 200, have been withdrawn

Claim Rejections - 35 USC § 102  and 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 6, 10 – 13, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zeng (CN 107865996 A) (previously cited) (Examiner’s note: the examiner has attached a pdf translated version of the disclosure of Zeng and any citations by the examiner have come from the specified page and line in the pdf).
Regarding claim 10, Zeng discloses a method of positioning a guidewire within a heart (page 5, lines 19 – 21) (Examiner’s note: the lines cited by the examiner state the guidewire 1 being placed into the left ventricle 2) (Examiner’s note: it should be understood that Zeng discloses different embodiments of predetermined shapes for the guidewire, and that the examiner is relying upon guidewire embodiment shown in Fig. 14, however, the examiner will also reference Fig. 23 for the purpose of showing the guidewire’s position relative to referenced heart structures in the claims; additionally, although the drawings are not recited as being drawn to scale, Zeng does disclose altering the shape of the guide wire to a desired configuration to benefit the patient such that the buffer zone (loop section) can be an arc structure, wavy, two-dimensional, three-dimensional, etc. on page 2, lines 42 – 52, consequently, the guidewire of Zeng can be pre-shaped to any desired shape, and thus the guidewire of Zeng encompasses or in the alternate, makes obvious the shape shown within drawings annotated by the examiner below), the method comprising: 
advancing a distal end portion (see annotated Fig. 14) of the guidewire (guidewire 1) into a left or right ventricle of the heart (Examiner’s note: as stated on page 5, lines 19 – 25, the front end of the guidewire extends into the left ventricle) until a loop structure (abutment section) (page 5, lines 25 – 40, see annotated Fig. 14) at a terminal distal end (see annotated Fig. 14) of the guidewire (guidewire 1) is seated within the left or right ventricle (Examiner’s note: discussed on page 5, in lines 21 – 25, the distal end of the guidewire 1 is placed in the left ventricle, furthermore, looking at Fig. 3b the distal end of the guidewire is shown to be anchored in the ventricle), the distal end portion (see annotated Fig. 14) of the guidewire (guidewire 1) including a leading section (inserting section 6) (page 5, lines 35 – 40, and see annotated Fig. 14) and a transition section (buffer section 8) (page 5, lines 30 – 35, and see annotated Fig. 14) extending between the leading section (inserting section 6) (see annotated Fig. 14) and the loop structure (see annotated Fig. 14), 
wherein when the loop structure (see annotated Fig. 14) is seated within the left or right ventricle (Examiner’s note: as shown in Fig. 3b, the abutment section 7 (regardless of shape) is seated within the ventricle, furthermore, stated on page 5, in lines 35 – 40 the abutment section is placed in the left ventricle), an entire length (see annotated Fig. 14) of the leading section (see annotated Fig. 14) positioned between a native valve annulus of the heart and the transition section (see annotated Fig. 14) of the guidewire (guidewire 1) is out of contact with a ventricular septum separating the left ventricle from the right ventricle of the heart (Examiner’s note: as shown in the annotated Fig. 23, the entire length of the leading section, as defined by the examiner, is positioned between the native valve and the transition section; furthermore, as shown in the annotated Fig. 23, the transition region is separated from the ventricular septum),
wherein the guidewire (guidewire 1) includes a proximal end (rear end of guidewire 1 – not shown) and in the absence of applied forces, the leading section (see annotated Fig. 14) is not tangential to the loop structure (see annotated Fig. 14) (Examiner’s note: when the guidewire 1 is unbound, the abutment section 7 self-expands to the desired shape shown in Fig. 14 and 23, as discussed on page 5, in lines 29 – 37, furthermore, the cited passage states that the abutment section has a predetermined deployment shape and when not bound by the vessel wall, expands into a curled / unfolded shape; thus in the absence of force the inserting section 6 will not be tangential to the looping structure as seen in annotated Fig. 14. Further, as seen in annotated Fig. 14, the leading section axis is not tangential to the looping structure as the axis passes through multiple points along the curvature of the looping structure),
wherein the loop structure (see annotated Fig. 14) includes an outer loop (see annotated Fig. 14’), a distal end of the outer loop forms an acute angle (Examiner’s note: the outer loop extends along a non-linear path and thus every point along the outer loop will form an acute angle with the x-axis, therefore the distal end of the outer loop forms an acute angle with the x-axis).









Annotated Figure 14 of Zeng

    PNG
    media_image1.png
    580
    605
    media_image1.png
    Greyscale







Annotated Figure 14’ of Zeng

    PNG
    media_image2.png
    661
    547
    media_image2.png
    Greyscale





Annotated Figure 23 of Zeng

    PNG
    media_image3.png
    528
    604
    media_image3.png
    Greyscale


Regarding claim 2, Zeng discloses wherein, in the absence of applied forces, (i) the leading section extends along a guidewire axis (see annotated Fig. 14); (ii) the loop structure defines a first point at which a first line tangential of the first point is substantially parallel to the guidewire axis (see annotated Fig. 14) (Examiner’s note: as shown in the annotated Fig. 14, the first and the second point have an axis parallel to the guidewire axis); and (iii) the loop structure defines a second point diametrically opposed from the first point (see annotated Fig. 14) (Examiner’s note: as shown in the annotated Fig. 14, the two points are substantially opposite and evenly spaced from a center point), a second line tangential of the second point being substantially parallel to the guidewire axis (see annotated Fig. 14) (Examiner’s note: as shown in the annotated Fig. 14, the first and the second point have an axis parallel to the guidewire axis).
Annotated Figure 14 of Zeng

    PNG
    media_image1.png
    580
    605
    media_image1.png
    Greyscale


Regarding claim 3, Zeng discloses wherein, in the absence of applied forces, the guidewire axis is positioned between the first line and the second line (see annotated Fig. 14) (Examiner’s note: on page 5, in lines 21 – 37, cites wherein the inserting section 6 is straight, and wherein the abutting portion 7 is curled when not bound by the vessel walls; thus in the absence of applied forces (compression) the guidewire 1 will transform to its predetermined shape which is that shown in Fig. 14, and is the embodiment relied upon by the examiner, where the first and second lines are positioned on either side of the guidewire axis – annotated Fig. 14).

Regarding claim 4, Zeng discloses wherein, in the absence of applied forces, the first point and the second point are substantially equidistant from the guidewire axis (see annotated Fig. 14) (Examiner’s note: on page 5, in lines 21 – 37, cites wherein the inserting section 6 is straight, and wherein the abutting portion 7 is curled when not bound by the vessel walls; thus in the absence of applied forces (compression) the guidewire 1 will transform to its predetermined shape which is that shown in Fig. 14, and is the embodiment relied upon by the examiner, where the first and second points are shown to be equidistant from the guidewire axis – annotated Fig. 14).

Regarding claim 5, Zeng discloses a method of positioning a guidewire within a heart (page 5, lines 19 – 21) (Examiner’s note: the lines cited by the examiner state the guidewire 1 being placed into the left ventricle 2) (Examiner’s note: it should be understood that Zeng discloses different embodiments of predetermined shapes for the guidewire, and that the examiner is relying upon guidewire embodiment shown in Fig. 14, however, the examiner will also reference Fig. 23 for the purpose of showing the guidewire’s position relative to referenced heart structures in the claims; additionally, although the drawings are not recited as being drawn to scale, Zeng does disclose altering the shape of the guide wire to a desired configuration to benefit the patient such that the buffer zone (loop section) can be an arc structure, wavy, two-dimensional, three-dimensional, etc. on page 2, lines 42 – 52, consequently, the guidewire of Zeng can be pre-shaped to any desired shape, and thus the guidewire of Zeng encompasses or in the alternate, makes obvious the shape shown within drawings annotated by the examiner below), the method comprising: 
advancing a distal end portion (see annotated Fig. 14) of the guidewire (guidewire 1) into a left or right ventricle of the heart (Examiner’s note: as stated on page 5, lines 19 – 25, the front end of the guidewire extends into the left ventricle) until a loop structure (abutment section) (page 5, lines 25 – 40, see annotated Fig. 14) at a terminal distal end (see annotated Fig. 14) of the guidewire (guidewire 1) is seated within the left or right ventricle (Examiner’s note: discussed on page 5, in lines 21 – 25, the distal end of the guidewire 1 is placed in the left ventricle, furthermore, looking at Fig. 3b the distal end of the guidewire is shown to be anchored in the ventricle), the distal end portion (see annotated Fig. 14) of the guidewire (guidewire 1) including a leading section (inserting section 6) (page 5, lines 35 – 40, and see annotated Fig. 14) and a transition section (buffer section 8) (page 5, lines 30 – 35, and see annotated Fig. 14) extending between the leading section (inserting section 6) (see annotated Fig. 14) and the loop structure (see annotated Fig. 14), 
wherein when the loop structure (see annotated Fig. 14) is seated within the left or right ventricle (Examiner’s note: as shown in Fig. 3b, the abutment section 7 (regardless of shape) is seated within the ventricle, furthermore, stated on page 5, in lines 35 – 40 the abutment section is placed in the left ventricle), an entire length (see annotated Fig. 14) of the leading section (see annotated Fig. 14) positioned between a native valve annulus of the heart and the transition section (see annotated Fig. 14) of the guidewire (guidewire 1) is out of contact with a ventricular septum separating the left ventricle from the right ventricle of the heart (Examiner’s note: as shown in the annotated Fig. 23, the entire length of the leading section, as defined by the examiner, is positioned between the native valve and the transition section; furthermore, as shown in the annotated Fig. 23, the transition region is separated from the ventricular septum),
wherein the guidewire (guidewire 1) includes a proximal end (rear end of guidewire 1 – not shown) and in the absence of applied forces, the leading section (see annotated Fig. 14) is not tangential to the loop structure (see annotated Fig. 14) (Examiner’s note: when the guidewire 1 is unbound, the abutment section 7 self-expands to the desired shape shown in Fig. 14 and 23, as discussed on page 5, in lines 29 – 37, furthermore, the cited passage states that the abutment section has a predetermined deployment shape and when not bound by the vessel wall, expands into a curled / unfolded shape; thus in the absence of force the inserting section 6 will not be tangential to the looping structure as seen in annotated Fig. 14. Further, as seen in annotated Fig. 14, the leading section axis is not tangential to the looping structure as the axis passes through multiple points along the curvature of the looping structure),
wherein the loop structure (see annotated Fig. 14) extends from the transition section to a distal tip of the guidewire, the loop structure (see annotated Fig. 14) having a helical or corkscrew configuration (Examiner’s note: the looping structure, referenced by the examiner in the annotated Fig. 14, is helical in shape as the loop is wound about a central point) so that portions of the loop structure (see annotated Fig. 14) lie within a plane that does not pass through the leading section (Examiner’s note: it should be understood that the guidewire 1 is a 3D structure and therefor extends in the x,y,z plane, specifically the guidewire 1 extends into the page at least some distance, and the plane going into the page does not pass though the leading section, thus the loop structure meets the limitation as claimed),
wherein the loop structure coils about a coil axis (see annotated Figs. 14 / 14’) such that various loops of the loop structure are positioned at different elevations (Examiner’s note: as shown in annotated Fig. 14’ different loops of the looped portion are positioned at different elevations).






Annotated Figure 14 of Zeng

    PNG
    media_image1.png
    580
    605
    media_image1.png
    Greyscale







Annotated Figure 14’ of Zeng

    PNG
    media_image2.png
    661
    547
    media_image2.png
    Greyscale


Regarding claim 6, Zeng discloses wherein the coil axis is substantially perpendicular to a guidewire axis along which the leading section extends (Examiner’s note: as shown in the annotated Fig. 14 and 14’, the guidewire axis extends parallel to the y-axis, and the coil axis extends along the z-axis into the page, the y-axis and the z-axis are perpendicular to each other – shown in the annotated Fig. 14 / 14’).

Regarding claim 11, Zeng discloses wherein advancing the distal end portion (see annotated Fig. 23) of the guidewire (guidewire 1) includes advancing the distal end portion of the guidewire into the left ventricle (Examiner’s note: as shown in Fig. 23, and discussed on page 5, in lines 18 – 25, the guidewire 1 distal end is positioned into the left ventricle), by advancing the distal end portion of the guidewire (guidewire 1) into a femoral artery, around an aortic arch, and through the aortic valve annulus (Examiner’s note: as discussed on page 2, in lines 3 – 6, the guidewire 1 extends through the femoral artery and to the aortic valve, furthermore, as shown in Fig. 23, the guidewire passes through the aortic arch and through the valve annulus).











Annotated Figure 23 of Zeng

    PNG
    media_image3.png
    528
    604
    media_image3.png
    Greyscale


Regarding claim 12, Zeng discloses further comprising advancing a delivery device (sheath 5) (page 5, lines 18 – 21, and Fig. 3b) over the guidewire (guidewire 1) while the loop structure is seated within the left ventricle (Examiner’s note: as shown in the annotated Fig. 23, the loop portion is seated within the left ventricle), until a distal end portion of the delivery device (sheath 5) is adjacent the aortic valve annulus (Examiner’s note: as discussed on page 5, in lines 18 – 21, the sheath 5 is fed along the guidewire 1 until it reaches the aortic valve).

Regarding claim 13, Zeng discloses comprising retracting a sheath (sheath 5) of the delivery device (sheath 5) to allow a collapsible prosthetic heart valve (bracket 4) (Examiner’s note: as shown in Fig. 3b, the bracket 4 is expanding after being released from the sheath 5, as discussed on page 5, in lines 18 – 21; thus the bracket 4 is collapsible as it was collapsed when within the sheath 5, as further evidenced by the diameter of the bracket 4 in Fig. 3b shown to be larger than the diameter of the sheath 5, which previously housed the bracket 4) positioned within the sheath (sheath 5) to expand into contact with the aortic valve annulus (Examiner’s note: as mentioned above the sheath 5, once at the aortic valve, releases the bracket 4 allowing to expand with the annulus as discussed on page 5, in lines 18 – 21, and shown in Fig. 3b).

Regarding claim 21, Zeng discloses wherein a proximal end of the outer loop (see annotated Fig. 14’) is arcuate (Examiner’s note: arcuate is defined as “curved like a bow”, with that said all of the loop portions are curved like a bow, thus the proximal end of the outer loop is arcuate).

Regarding claim 23, Zeng discloses wherein the coil axis (see annotated Figs. 14 / 14’) is angled between 90 degrees and 135 degrees relative to a guidewire axis along which the leading section extends (Examiner’s note: as shown in annotated Figs. 14 / 14’, the coil axis extends into the page along the z-axis and the guidewire axis extends parallel to the page and along the y-axis; the y-axis and z-axis form a 90 degree angle relative to each other, thus the coil axis and the guidewire axis form a 90 degree angle relative to each other).

Further regarding the relative dimensions and angles shown by Zeng, it is noted that to form the device of the prior art as shown in the drawings would have been at least obvious and well within the purview of one of ordinary skill in the art.  Thus, the claimed limitations are considered encompass or alternatively obvious over Zeng.


Annotated Figure 23 of Zeng

    PNG
    media_image3.png
    528
    604
    media_image3.png
    Greyscale


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (CN 107865996 A) (previously cited) as applied to claim 10 above, and further in view of Ring (US 20170209671 A1).
Regarding claim 22, Zeng discloses the guidewire and method of placing said guidewire in claim 10 above. Zeng further discloses the method of altering the shape of the guide wire such that the buffer zone (loop section) can be arc structure, wavy, two-dimensional, three-dimensional, etc. (page 2, lines 42 – 52).
However, Zeng is silent regarding wherein the loop structure forms a diamond shape.
As to the above, Ring teaches, in the same field of endeavor, a method of positioning a guidewire within a heart (paragraph [0042]), wherein the guidewire (guidewire 400) has a looped section (denoted by the examiner as 408 which is shown in Fig. 22 but not discussed within the disclosure of Ring), wherein the loop structure forms a diamond shape (Examiner’s note: as shown in Fig. 22, and discussed in paragraph [0074] the guidewire 400 forms a diamond shape) for the purpose of customizing and optimizing the guidewire for a particular patient’s heart suitable for navigating and working within the open spaces of the heart (paragraphs [0074 – 0075]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify loop section of the guidewire of Zeng to incorporate the shape of the guidewire of Ring, as detailed above, for the purpose of optimizing and customizing the guidewire into any shape such that the best and most effective shape is used for navigating and working within the open spaces of the heart. Furthermore, because both Zeng and Ring both teach a method of altering the shape of the looped portion of the guidewire to provide a more effective treatment relative to each patient, it would have been obvious to form the guidewire of Zeng into a diamond shape for the predictable results of providing the optimized shape of the guidewire with respect to the individual patient’s needs.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. The arguments are directed to newly added claims / claim limitations, which the examiner has responded to in detail in the rejection above. Furthermore, it should be understood that the claims as currently written only recite design limitations with respect to the guidewire, and no specific functionality with respect to the recited shape of the guidewire.  Regardless, it is noted that the prior art is considered to at least make obvious the claimed and argued structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771